                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

ROBERT RAYMOND JOHN WILDER,

      Petitioner,
v.                                               Case No. 5:16-cv-699-Oc-02PRL


SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________________/



                                     ORDER

      On December 5, 2016, the Court received Petitioner Wilder’s petition under

28 U.S.C. § 2254 for writ of habeas corpus by a person in state custody. Dkt. 1. He

filed an Amended Petition on December 20, 2016. Dkt. 5. Petitioner seeks relief

from a 2014 Florida state court revocation of community control. Id. at 1.

Respondents have filed a response in opposition, Dkt. 9, to which Petitioner

replied, Dkt. 13. The Court finds that no hearing is necessary and DENIES the

petition.
                                           BACKGROUND

        In 2012 and 2013, Petitioner was charged in Citrus County for six felony

and two misdemeanor offenses in three separate cases.1 Pursuant to a global plea

agreement, Petitioner was adjudicated guilty of the charges, sentenced to time

served, placed on five-year drug offender probation, and his driver’s license was

suspended for two years. Dkt. 10-1 at 177-80. The sentencing scoresheet showed

two prior scorable felonies and five prior scorable misdemeanors. Dkt. 10-3 at 77-

79. Upon affidavits of Petitioner’s violation of the conditions of probation filed in

late 2013, the court revoked probation and imposed two years of community

control followed by three years of drug offender probation.2 Dkt. 10-2 at 20.

        The next year, affidavits supporting a violation of community control for an

incident of driving without a license were filed. Dkt. 10-2 at 28-32. Following the

denial of a motion to suppress and the presentation of law enforcement testimony,

the court found the violation proved by a preponderance of the evidence and



1
  Those charges include kidnapping, burglary of a conveyance with battery, grand theft, and serious drug
offenses. Dkt. 5 at 2-5; Dkt. 10-1 at 177-78. The victim of the kidnapping alleged that, after a squabble
with Petitioner’s sister, Petitioner and his sister taped her to a chair, blindfolded her, and made her take a
pill and drink something. Dkt. 10-2 at 83. She also alleged that Petitioner kicked her in the face and, at
some time during the night, she was sodomized with a broom handle. Id. Apparently the victim’s face and
lips were scratched, her pubic hair and eyebrows were shaved, and her hair was cut short during the night.
Id. The next day Petitioner and his sister washed and showered the victim, dropped her off alongside a
road, and told her that if she reported the incident to law enforcement, they would kill her and her son. Id.
The victim later signed a waiver of prosecution filed by defense counsel. Dkt. 10-3 at 1-3.
2
  Community control is “a form of intensive supervised custody in the community involving restriction of
the freedom of the offender.” Fla. R. Crim. P. 3.701. Community control and probation “involve[]
different procedures and restrictions.” Skeens v. State, 556 So. 2d 1113, 1113-14 (Fla. 1990). The trial
court seemed, at times, to use the terms interchangeably. This does not affect the Court’s analysis.

                                                      2
beyond a reasonable doubt.3 Dkt. 10-1 at 123. Petitioner also admitted to the

violation. Dkt. 10-1 at 112. The court revoked Petitioner’s community control and

sentenced him to sixty years’ incarceration. Id. at 139. The sixty-year sentences

were concurrent terms based upon the two first-degree felonies (which were

punishable by life in prison). Id.

        Petitioner appealed the revocation and sentence to the District Court of

Appeal for the Fifth District of Florida (Fifth DCA). Dkt. 10-5 at 4. Petitioner

voluntarily dismissed the appeal after his attorney filed an Anders4 brief. Id. at 4,

26. Petitioner then filed, through counsel, a 3.850 motion for postconviction relief

arguing an involuntary plea and ineffective assistance of counsel. Dkt. 10-5 at 57.

The postconviction court denied the motion and the subsequent pro se motion for

rehearing without an evidentiary hearing. Dkt. 10-5 at 34, 41. The Fifth DCA

affirmed the denial. Dkt. 10-5 at 124.

        Respondent acknowledges that the petition is timely and its one claim

exhausted. Dkt. 9 at 4-5. Petitioner claims that his admission of the violation of

community control was unlawfully induced, involuntary, and unknowing of the

charges and consequences of the plea, and that he suffered related ineffective

assistance of counsel.

3
  To sustain a violation of community control, the State must prove that the defendant willfully and
substantially violated the conditions of supervision by a preponderance of the evidence. Smith v. State,
788 So. 2d 1131, 1132 (Fla. 2d DCA 2001).
4
  Anders v. California, 386 U.S. 738 (1967).

                                                     3
                               LEGAL STANDARD

      This petition is governed by the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”). AEDPA “establishes a highly deferential standard for

reviewing state court judgments,” Parker v. Sec’y for Dep’t of Corr., 331 F.3d 764,

768 (11th Cir. 2003) (citation omitted), that does not allow relief from a state court

conviction on a claim “‘that was adjudicated on the merits in the State court

proceedings’ unless the state court’s decision was ‘(1) . . . contrary to, or involved

an unreasonable application of, clearly established Federal law as determined by

the Supreme Court of the United States; or (2) . . . based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding,’” Nejad v. Attorney Gen., State of Ga., 830 F.3d 1280, 1288 (11th Cir.

2016) (quoting 28 U.S.C. § 2254(d)).

      “Clearly established Federal law” means holdings of the U.S. Supreme

Court “as of the time of the relevant state-court decision.” Id. at 1288-89 (citation

omitted). “Contrary to” requires a state court conclusion “opposite to that reached

by [the Supreme] Court on a question of law or if the state court decides a case

differently than [the Supreme Court] has on a set of materially indistinguishable

facts.” Id. at 1289 (citations omitted) (alterations in original). The “unreasonable

application” clause applies only “if the state court identifies the correct governing

legal principle from [the Supreme] Court’s decisions but unreasonably applies that


                                           4
principle to the facts of the prisoner’s case.” Id. (citation omitted) (alterations in

original).

      A state court’s factual determination, meanwhile, “is not unreasonable

merely because the federal habeas court would have reached a different conclusion

in the first instance.” Id. (citation omitted). AEDPA “requires federal habeas courts

to presume the correctness of state courts’ factual findings unless applicants rebut

this presumption with ‘clear and convincing evidence.’” Id. (citation omitted). This

is a “demanding but not insatiable standard, requiring proof that a claim is highly

probable.” Id. (citation and internal quotation marks omitted).

      Counsel is ineffective under the Sixth Amendment if “(1) counsel's

performance was deficient; and (2) the deficient performance prejudiced the

defense such that petitioner was deprived of a fair trial.” Dill v. Allen, 488 F.3d

1344, 1354 (11th Cir. 2007) (citing Strickland v. Washington, 466 U.S. 668, 687

(1984)). But in the habeas context, “[t]he question is not whether a federal court

believes the state court’s determination under the Strickland standard was incorrect

but whether that determination was unreasonable—a substantially higher

threshold.” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (citation and internal

quotation marks omitted). “If there is ‘any reasonable argument that counsel

satisfied Strickland’s deferential standard,’ then a federal court may not disturb a




                                            5
state-court decision denying the claim.” Hittson v. GDCP Warden, 759 F.3d 1210,

1248 (11th Cir. 2014) (citation omitted).

                                    DISCUSSION

      The Court finds that a hearing is unnecessary, see Turner v. Crosby, 339

F.3d 1247, 1274-75 (11th Cir. 2003), and that habeas relief is unwarranted.

      Petitioner claims that his admission of the violation of community control

was unlawfully induced, involuntary, and unknowing of the charges and

consequences of the plea, and that he suffered related ineffective assistance of

counsel. Dkt. 5 at 10. Specifically, he states that (1) his counsel told him to reject a

State offer of 102 months, (2) he was promised if he could pay the outstanding

restitution his community control would be reinstated and that, if not, he would

face a sentence of 8.5 years, (3) his counsel did not communicate with him about

the case, and (4) counsel was at the time under investigation by the Florida Bar and

was later disbarred. Dkt. 5 at 10. Petitioner also faults the postconviction court for

not holding an evidentiary hearing or including attachments that refuted his claim

in its order denying the 3.850 motion. Id. at 11.

      But merely reviewing the April 24, 2014 violation of community control

hearing, at which Petitioner was represented by counsel, demonstrates that habeas

relief is unwarranted. The hearing began with Petitioner admitting his identity, that

he was on community control, and that he was instructed on the conditions of


                                            6
community control. Dkt. 10-1 at 63. Those instructions, as confirmed by the

testimony of an officer, included refraining from driving without a license. Id. at

63-64, 67.

      The State also called a deputy who was familiar with Petitioner and his

facial and body features. Id. at 71. That deputy testified he was on duty on

February 15, 2014 and checked that day to see whether Petitioner had a suspended

license. Id. at 72. Later that morning, the deputy was positioned in front of

Petitioner’s address “running radar” on passing cars when he saw a motorcycle

leave the residence. Id. at 74-75. The motorcycle had no tag. Id. at 78. Shortly after

the deputy was able to recognize Petitioner as the individual operating the

motorcycle, Petitioner did an abrupt U-turn and returned to his residence. Id. at 77.

      The deputy conducted a traffic stop when the motorcycle pulled into the

driveway. Petitioner got off the motorcycle, removed his helmet, and pleaded with

the deputy. Id. at 79. As an explanation, Petitioner told the deputy that he got into

an argument with his wife and did not want to hit her. Id. This operation of the

motorcycle without a license formed the basis of Petitioner’s violation of

community control. There were later statements from Petitioner’s wife that also

confirmed Petitioner drove the motorcycle. Id. at 131.

      After the court heard the officer’s and deputy’s testimony, Petitioner’s

counsel argued a motion to suppress the deputy’s identification and observations of


                                           7
Petitioner during the traffic stop. The court denied the motion. Id. at 104. The court

then shifted gears to discuss Petitioner’s violation. Id. at 107. In relevant part:

          COURT: [Petitioner] has not necessarily pled. I don’t want to
          force him to do anything. I don’t want to chill his constitutional
          rights. I’ve now heard, under oath, that he was on probation.
          ...
          That the material terms and conditions of his probation were
          lawfully explained to him; that he has been identified by a law
          enforcement officer as the same person and has committed a
          new law violation . . . even though that case is still pending in
          county court. Nonetheless, I’ve heard now the -- basically the
          not even the synopsis. I’ve heard the final hearing.
          ...
          COURT: At this point right now, if he would want to admit - -
          DEFENSE COUNSEL: Absolutely.
          COURT: That’s all fine and well, but he doesn’t necessarily
          need to because I’ve already heard the factual basis.
          …
          Does [Petitioner] want to make any statement under oath
          regarding . . . the violation of probation matter?
          DEFENSE COUNSEL: No, other than admit. I mean,
          he’ll admit.
          ...
          COURT: So then, [Petitioner], is it your desire after
          consultation -- you heard my -- you heard the court’s ruling [on
          the motion to suppress]. While you may disagree with it, do you
          understand what the ruling is?
          DEFENDANT: Yes, sir, I do.
          COURT: Okey-doke. Now, then, do you want to admit or deny
          the allegations of the violation of probation?
          DEFENDANT: I’d like to admit to them.
          COURT: Very good. Has anyone threatened you, coerced you
          or forced you in this regard?
          DEFENDANT: No, sir.
          COURT: Are you presently under the influence of any alcohol
          or intoxicant that would negatively affect your good judgment
          here today?
          DEFENDANT: No, sir.
                                            8
         COURT: Have you ever been found to be insane, incompetent
         or mentally challenged and not been restored to your capacity?
         DEFENDANT: No, sir.
         COURT: Now, then, this is an open admission. Do you
         understand at this point right now I’m not aware of anything? I
         know [counsel] has talked about things like he’d like to look
         for, which is reinstatement. He’s even mentioned some
         numbers of three and four and five years, whatever, but I’m not
         bound to those recommendations by either side. Do you
         understand that?
         DEFENDANT: Yes, sir.
         COURT: Okay. Now, then, because you have elected, which
         you have the absolute right to, have I done anything objectively
         or subjectively that made you think that I was going to assess
         any kind of a sanction in this matter, whatever the sentence
         would be?
         DEFENDANT: No, sir.
         COURT: Now, you may have told the deputy in the case that
         Judge Howard might give you 30 years or something like that.
         That’s the first I’m hearing of anything like that. But,
         nonetheless, have I communicated to you any number of what
         might be your sanction?
         DEFENDANT: No, sir.
         COURT: Very good. That having been said, do you need any
         additional time to go over these matters with your attorney . . . ?
         DEFENDANT: No, sir.
         THE COURT: Has he answered all of your questions to
         complete and utter satisfaction?
         DEFENDANT: Yes, sir.
         COURT: Have you also had at least the benefit, if not the actual
         consultation, with your family appearing behind you?
         …
         DEFENDANT: Yes. Yes. Yes. Yes.
         COURT: Okay. Do you want me to accept this admission to the
         violations of probation in all of your pending cases?
         DEFENDANT: Yes, sir.

Dkt. 10-1 at 107-12. After the extensive colloquy, the court then outlined the

statutory maximum sentences in the consolidated cases, which included a sentence
                                          9
of life imprisonment. Id. at 112-19. The court then asked once more whether

Petitioner would maintain his plea of admission, which he answered in the

affirmative. Id. at 115-16.

      The court concluded by finding:

          that the plea is freely and voluntarily entered into after knowing
          waiver of rights. A factual basis has been established. And you
          expressed confidence, as well you should, with the excellent
          representations of counsel.
          ...
          [F]irst of all, I find he has violated his probation. . . . I find by
          the greater weight or preponderance of the evidence that he’s
          [Petitioner], that he was placed on probation and he materially
          violated it by picking up a new law violation, which has been
          proved beyond, first, certainly any proof evident -- or
          presumption besides the -- beyond the statutory evidentiary
          requirements. It’s been proved beyond any reasonable doubt.

Id. at 116, 123.

      The postconviction court relied on the above record in denying the claims

Petitioner now brings to federal court. Dkt. 10-5 at 41, 43-44. The postconviction

court first noted that in both his original plea agreement and at the violation

hearing Petitioner acknowledged the charges and their maximum penalties, that he

was not threatened or induced to enter the plea or otherwise promised any reward

or leniency, and that the trial court was not bound by counsel’s sentencing

recommendation. Id. at 45-46. The postconviction court found the same true for

Petitioner’s claims of promises made to him or his family about the sentence. Id. at



                                           10
46 (“[Petitioner’s] claim that he was promised a lesser sentence, is conclusively

refuted by the record; therefore, this claim is without merit.”).

      As for Petitioner’s third and final claim, the postconviction court noted:

          [Petitioner] claims that trial counsel was ineffective because the
          post-conviction counsel requested the [Petitioner’s] files and
          records without response [from trial counsel] and because trial
          counsel was under investigation by the Florida Bar and
          subsequently disbarred. However, trial counsel’s failure to
          provide his file to the post-conviction counsel has no bearing on
          whether trial counsel’s representation of [Petitioner] at that time
          was ineffective. Similarly, counsel’s subsequent disbarment for
          unrelated matters has no bearing on whether counsel was
          ineffective during his representation of [Petitioner]. Thus, the
          Court summarily denies this claim.

Id. at 47. Rehearing was denied, id. at 34, and denial of postconviction relief was

per curiam affirmed, id. at 124. The Court cannot find the postconviction court’s

determination unreasonable on the record presented.

      Petitioner’s claims of an involuntary plea and ineffective assistance of

counsel are essentially one claim: The ineffective assistance of counsel induced

Petitioner into making an involuntary plea. See Calhoun v. Sec’y, Fla. Dep’t of

Corr., 607 F. App’x 968, 971 (11th Cir. 2015) (“[A] defendant, who pled guilty on

the advice of counsel, may attack the voluntary and intelligent character of the plea

by showing that counsel rendered ineffective assistance, described in Strickland.”);

see also Wilson v. United States, 962 F.2d 996, 997 (11th Cir. 1992) (“A defendant

who enters a plea of guilty waives all nonjurisdictional challenges to the


                                          11
constitutionality of the conviction, and only an attack on the voluntary and

knowing nature of the plea can be sustained.”). Where a defendant enters a plea on

the advice of counsel, the voluntariness of the plea “depends on whether counsel’s

advice was within the range of competence demanded of attorneys in criminal

cases.” Hill v. Lockhart, 474 U.S. 52, 56-57 (1985) (citation omitted). A few points

are worth noting at the outset.

        Turning first to the nature of the allegedly induced and involuntary plea (and

even assuming Petitioner’s allegations are true), Petitioner does not claim mental

illness or intoxication—topics addressed by the trial judge—or any other basis for

an involuntary plea apart from being “induced by promises that if he could pay the

outstanding restitution his probation would be reinstated.” Dkt. 5 at 10. It was

apparently defense counsel who made these promises.

        But, as the postconviction court noted, the trial court engaged in an

extensive colloquy with Petitioner that made clear—multiple times—the court was

not required to follow any sentencing recommendations (including the possibility

of reinstatement) and that Petitioner faced a statutory maximum of life

imprisonment.5 Petitioner does not specify how the trial court could have been any

clearer. As phrased by the Supreme Court:


5
 This fact separates the case from others where defense counsel advised a defendant to enter “blind” plea
without knowledge of the potential sentencing range. E.g., Esslinger v. Davis, 44 F.3d 1515, 1530 (11th
Cir. 1995). In fact, the Eleventh Circuit in Esslinger explicitly noted that “[w]e do not hold that an

                                                   12
            For the representations of the defendant, his lawyer, and the
            prosecutor at [a plea] hearing, as well as any findings made by
            the judge accepting the plea, constitute a formidable barrier in
            any subsequent collateral proceedings. Solemn declarations in
            open court carry a strong presumption of verity. The subsequent
            presentation of conclusory allegations unsupported by specifics
            is subject to summary dismissal, as are contentions that in the
            face of the record are wholly incredible.

Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).

        More troubling for Petitioner is that his admission merely supplemented

other evidence proving a violation; the admission was, in other words,

unnecessary. In fact, the trial court noted the factual basis for the violation prior to

Petitioner’s admission. Dkt. 10-1 at 108. Thus, as explained below, even an

involuntary admission would not have affected the revocation of community

control and imposition of a sixty-year sentence. Petitioner sets forth no defenses to

the violation, or compelling ineffective assistance of counsel claim in this regard

such as failure to investigate.

        Indeed, to establish prejudice under Strickland, “a defendant must show the

outcome of the plea process would have been different with competent advice.”

Lafler v. Cooper, 132 S. Ct. 1376, 1384 (2012). Regarding advice to reject a


attorney who recommends a blind plea inherently fails to perform as required by the Sixth Amendment.”
Id.
        In the federal context, even a court’s failure to question whether an individual admits to a
probation violation freely and voluntarily has been deemed not plain error. See, e.g., United States v.
Kravitsky, 152 F. App’x 815 (11th Cir. 2005). The court in Kravitsky noted that because revocation
proceedings are not part of a criminal prosecution, the plea colloquy requirements of Rule 11 do not
apply. Id. at 818-19. There, the district court relied on a factual proffer from the government and the
defendant’s admission in finding a violation. Id. at 819.

                                                   13
favorable plea offer, “a defendant must show that but for the ineffective advice of

counsel there is a reasonable probability that the plea offer would have been

presented to the court (i.e., that the defendant would have accepted the plea and the

prosecution would not have withdrawn it in light of intervening circumstances),

that the court would have accepted its terms, and that the conviction or sentence, or

both, under the offer’s terms would have been less severe than under the judgment

and sentence that in fact were imposed.” Id. at 1385; see also Missouri v. Frye, 132

S. Ct. 1399, 1410 (2012).

      First, putting aside his self-serving claims to the contrary, it is unclear that,

in the absence of counsel’s advice, Petitioner would have chosen to accept any plea

offer or would not have admitted guilt. Petitioner, of course, would still have been

unaware the court planned to impose a sixty-year sentence. It is even unlikelier that

the trial court would have accepted a deal of 102 months when the State

recommended the guideline range of 106.5 months, Dkt. 10-1 at 127, and the court

nonetheless deviated from that recommendation by a relatively wide margin. In

doing so, the court noted Petitioner’s criminal history, prior violations of

probation, and risk of committing serious crimes in the future. Id. at 138-39.

      What is more, the trial court did not even need Petitioner’s admission to find

a violation of community control. Indeed, the court heard unrefuted testimony from

an officer and deputy that Petitioner had violated the conditions of community


                                           14
control by driving with a suspended license. See Woodson v. State, 9 So. 3d 716,

717 (Fla. 2d DCA 2009) (citations omitted) (“Due process requires that the State

prove an alleged violation of probation at a hearing or that the defendant enter a

knowing admission to a violation before the trial court revokes the defendant’s

probation.” (emphasis added)); see also Barnes v. Fla. Dep’t of Corr., 481 F.

App’x 459 (11th Cir. 2012) (finding habeas relief unwarranted where trial court

relied on State’s evidence in finding violation). Thus, Petitioner is unable to

establish that, with competent advice, there is a reasonable probability the result of

the proceeding would have been different.6

        Similarly, Petitioner does not connect trial counsel’s contemporaneous

Florida Bar investigation, lack of preparation for the violation hearing, or

subsequent failure to provide files to postconviction counsel to any prejudice

suffered at the proceeding. For starters, the Court does not see how neglecting to

pass on files after the challenged proceeding could manifest deficient performance

or affect the outcome of that past proceeding.

        Secondly, there is no indication that the State bar investigation concerned

conduct relating to counsel’s handling of Petitioner’s case. The attorney’s eventual


6
  From Petitioner’s point of view, presumably the “competent” advice would have been to accept the 102-
month plea deal. Yet, putting aside the benefit of hindsight, it is not clear why this is so. There is no
indication on the record the court planned to enter a sentence substantially greater than 102 months. That
having been said, it is nonetheless deficient performance to provide “affirmative misadvice,” see Preston
v. Sec’y, Dep’t of Corr., 745 F. App’x 835, 838 (11th Cir. 2018) (citation omitted), which might include
promising a particular sentence. In any event, Petitioner cannot establish prejudice.

                                                   15
suspension of practice, moreover, was based on conduct like failing to file

pleadings and prosecute an appeal—not providing misguided advice on plea offers.

Dkt. 13 at 10; see also United States v. Mitchell, 216 F.3d 1126, 1132 (D.C. Cir.

2000) (no ineffective assistance of counsel for unrelated bar disciplinary matters);

Hurel Guerrero v. United States, 186 F.3d 275, 283 (2d Cir. 1999); United States

v. Coffee, No. CR. 2:08CR124-WHA, 2009 WL 1286877, at *2 (M.D. Ala. May 8,

2009). And the allegations of lack of preparation are vague and conclusory, and, in

any event, insufficient to establish prejudice.

        Lastly, the state court’s determination that, based on the record before it, an

evidentiary hearing was unnecessary cannot by itself warrant habeas relief. The

same is true for the state law issue of what a court must attach to its order7—

provided there is no connection to a federal or constitutional claim like ineffective

assistance of counsel. See Carroll v. Sec’y, DOC, 574 F.3d 1354, 1365 (11th Cir.

2009). The Fifth DCA nonetheless requested and had before it the entire hearing




7
  Rule 3.850(f)(5) of the Florida Rules of Criminal Procedure provides that “[i]f the motion [for
postconviction relief] is legally sufficient but all grounds in the motion can be conclusively resolved
either as a matter of law or by reliance upon the records in the case, the motion shall be denied without a
hearing by the entry of a final order. If the denial is based on the records in the case, a copy of that portion
of the files and records that conclusively shows that the defendant is entitled to no relief shall be attached
to the final order.”
         Petitioner complains that the postconviction court only attached to its order the plea form in the
underlying cases and a four-page excerpt of the violation hearing transcript. Dkt. 5 at 11. The court
seemed to attach the underlying plea agreement because it could not discern the basis of Petitioner’s
postconviction claim. Dkt. 10-5 at 45. (“It is not clear whether [Petitioner] is referring to his original Plea
Agreement on July 15, 2013, or his admission of [violation of community control] on April 25, 2014, but
it does not matter.”).

                                                      16
transcript when the appellate court affirmed denial of the 3.850 motion. Dkt. 10-5

at 122, 128.

      The question is still whether the state decision was “contrary to, or involved

an unreasonable application of, clearly established Federal law” or “based on an

unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d). Here, like the state courts, the Court

can make this determination by reference to the existing record, see Cullen v.

Pinholster, 563 U.S. 170 (2011), which includes the complete transcript of the

violation hearing.

      It is moreover unclear what else an evidentiary hearing on the matter would

add. This is unlike the allegations in Machibroda v. United States, 368 U.S. 487

(1962), with promises by the prosecutor and where the trial judge “wholly failed to

inquire whether the guilty plea was made voluntarily before accepting it.” Dkt. 13

at 3 (quoting Allison, 431 U.S. at 72). Another case relied upon by Petitioner,

Fontaine v. United States, 411 U.S. 213 (1973), included allegations of—and

hospital records documenting—mental illness and heroin addiction.

      The allegations here, even if accepted as true and when viewed against the

record of the plea hearing, demonstrate that the postconviction court was not

unreasonable in finding no basis for habeas relief from a voluntary and knowing—

yet ultimately unnecessary—admission of guilt. Rather, in the words of another


                                         17
court, it seems that Petitioner “is merely attempting to avoid the consequences of

violating the terms and conditions” of community control. Simpson v. Fla. Parole

Comm’n, No. 8:04-CV-1808-T-17EAJ, 2006 WL 923759, at *13 (M.D. Fla. Apr.

10, 2006). Habeas relief is unwarranted.

      CERTIFICATE OF APPEALABILITY

      “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant,” and if a certificate is issued “the court

must state the specific issue or issues that satisfy the showing required by 28

U.S.C. § 2253(c)(2).” Rule 11(a), Rules Governing Section 2254 Proceedings for

the United States District Courts. The decision to issue a certificate of

appealability requires “an overview of the claims in the habeas petition and a

general assessment of their merits.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003). A COA may issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner “satisfies

this standard by demonstrating that jurists of reason could disagree with the district

court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.”

Miller-El, 537 U.S. at 327 (citation omitted).

      The Court finds that Petitioner does not establish this requirement. The

Court decides not to issue a certificate of appealability in the matter.


                                           18
                                CONCLUSION

      The Court DENIES Petitioner’s Amended Petitioner with prejudice. Dkt. 5.

The Clerk is directed to enter judgment accordingly, terminate any pending

motions, and close the file.

      DONE AND ORDERED at Tampa, Florida, on July 29, 2019.



                                     /s/ William F. Jung
                                     WILLIAM F. JUNG
                                     UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                        19
